DETAILED ACTION
This is in response to the application filed on 05/20/2020 in which claims 1-18 are preserved for examination; of which claims 1 and 10 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/07/2020, 01/11/2021, and 09/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of “basis representative” recited in claims 8 and 17.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claims 1 and 10,
the claims recite “reading a second data from the database in response to a command retrieving the first data from the database.” The limitation of “reading a second data” is vague and ambiguous. The specification does not define what exactly the “second data” is. It is not clear whether the “second data” is the retrieving data or another type of data such as metadata/data associated with the first data. Therefore, recitation of “reading a second data” renders the claim ambiguous. For, the purpose of the examination the Examiner interprets the “second data” as “retrieving data.”
Regarding claims 2-9 and 11-18,
said claims dependent on the rejected claims 1 and 10 inherit the same deficiency. Therefore, claims 2-9 and 11-18 are rejected for the same reason set forth in rejections of claims 1 and 10.
Furthermore, claims 8 and 17 recite the function of “retrieving a basis representative data from a block of the at least a stored block in the blockchain.” The specification fails to describes what a basis representative data is, how it is calculated, and to what data in the database it corresponds to. As such said limitations renders the claims indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 2019/0278944 (Cheng, hereafter) in view of Dasari et al., US 2020/0051011 (Dasari, hereafter).
Regarding claim 1,
Cheng discloses a method for determining integrity of information of an object (See Cheng: at least para 17 and 39-40), comprising: 
a first data and generating a first representative data corresponding to the first data (See Cheng: at least para 64-65, 74-76 and Fig. 3-6, a data item and generating a corresponding digest for the data item); 
storing the first data to a database, and adding the first representative data into a first block of a blockchain (See Cheng: at least para 47, 64-65, 74-76 and Fig. 3-6, storing the data item in the consortium blockchain (i.e. a database) and storing the signed digest in a block of a public blockchain);  
reading a second data from the database in response to a command for retrieving the first data from the database (See Cheng: at least para 66-70, 76-84 and Fig. 3-6, retrieving data (i.e. a second data) from the consortium blockchain in response to a request to retrieve the data item); and 
using the first block to indicate whether the second data is identical to the first data (See Cheng: at least para 66-70, 76-84 and Fig. 3-6, using the stored digest of the data item in the block of the public blockchain to determine whether the retrieved data item is the same with no change).  
Although Cheng discloses storing data of objects (i.e. document, image, video, etc.) in a blockchain (i.e. decentralized database), Cheng does not explicitly teach generating a first data corresponding to the information of the object and storing the first data to a database.
On the other hand, Dasari discloses generating information associated with physical objects and storing the information in a physical object database (See Dasari: at least para 42 and Fig. 3). 
Cheng and Dasari are analogous prior arts related to field of blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Cheng with Dasari’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by enabling the method to digitalize information of physical objects and store the information in a database to determine any data tampering associated with the physical objects.
Regarding claim 3,
the combination of Cheng and Dasari discloses wherein the database comprises at least a data stored before the first data is generated, wherein generating the first representative data corresponding to the first data comprises generating the first representative data according to the first data and the at least a stored data (See Cheng: at least para 52 and 46 and Dasari: at least para 42, the hash used for the digest or representative data could be a hash of the data record and some or all of the previous records).  
Regarding claim 4,
the combination of Cheng and Dasari discloses wherein the blockchain comprises at least a block inserted before the first block is inserted, and the at least a block comprises at least a stored representative data, wherein generating the first representative data corresponding to the first data comprises generating the first representative data according to the first data and the at least a stored representative data  (See Cheng: at least para 52 and 46 and Dasari: at least para 42, the hash used for the digest or representative data could be a hash of the data record and some or all of the previously inserted records).    
Regarding claim 5,
the combination of Cheng and Dasari discloses wherein generating the first representative data corresponding to the first data comprises: calculating a digest of the first data by a mapping table, a public algorithm or a public protected algorithm with a private key; and adding the digest into the first representative data  (See Cheng: at least para 64-67, generating data digest using a public algorithm).    
Regarding claim 6,
the combination of Cheng and Dasari discloses wherein the public algorithm is a hash function, a message authentication code function, a key derivation functions, a keyed-hash message Page 12 of 16authentication code function or a symmetric-key cryptographic block cipher in an authenticated encryption mode (See Cheng: at least para 64).    
Regarding claim 7,
the combination of Cheng and Dasari discloses wherein using the first block to indicate whether the second data is identical to the first data comprises: retrieving the first representative data from the first block in the blockchain; calculating a second representative data corresponding to the second data; and comparing the first representative data with the second representative data, to determine and indicate whether the second data is identical to the first data (See Cheng: at least para 66-70, 76-84 and Fig. 3-6, calculating a data digest for the retrieved data and comparing it with the digest of the data item originally stored in the block of the public blockchain to determine whether the data has changed or not).    
Regarding claim 8,
the combination of Cheng and Dasari discloses wherein the database comprises at least a data stored before the first data is generated, and the blockchain comprises at least a block corresponding to the at least a stored data, wherein the method further comprises: obtaining the at least a stored data; calculating a target representative data corresponding to the at least a stored data; retrieving a basis representative data from a block of the at least a stored block in the blockchain; and comparing the target representative data with the basis representative data, to verify integrity of the database  (See Cheng: at least para 66-70, 76-84 and Fig. 3-6, and Dasari: at least para 42, the database and .      
Regarding claims 10 and 12-17,
the scopes of the claims are substantially the same as claims 1 and 3-8, respectively, and are rejected on the same basis as set forth for the rejections of claims 1 and 3-8, respectively.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 2019/0278944 in view of Dasari et al., US 2020/0051011 and further in view of Parizeau, US 2006/0047715.
Regarding claim 2,
Although, the combination of Cheng and Dasari discloses generating representative data from data item, it does not explicitly teach that the representative data could be duplicate data. It does not explicitly teach wherein generating the first representative data corresponding to the first data comprises duplicating the first data as the first representative data or obtaining a compression result of the first data as the first representative data.

	On the other hand, Parizeau discloses that a generating and storing a first copy of data at a first point in time and comparing it with a second copy of data at a second time in order to identify any change in data (See Parizeau: at least para 8 and 49-52).  
generate the first representative data corresponding to the first data comprises duplicating the first data as the first representative data with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by identifying changes in data through comparing the retrieved data with a stored first copy of data. 
Regarding claim 11,
the scope of the claim is substantially the same as claim 2, and is rejected on the same basis as set forth for the rejection of claim 2.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 2019/0278944 in view of Dasari et al., US 2020/0051011 and further in view of Ugur-Ozekinci et al, US 10,534,760 (Ugur, hereafter).
Regarding claim 9,
Although, the combination of Cheng and Dasari discloses determining whether data of database has changed (i.e. damaged), it does not explicitly teach recovering the database when verifying that the integrity of the database is damaged.

	On the other hand, Ugur discloses restoring a corrupted database (See Ugur: at least col. 8, lines 48-57).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Cheng and Dasari with UGur’s teaching in order to implement above 
Regarding claim 18,
the scope of the claim is substantially the same as claim 9, and is rejected on the same basis as set forth for the rejection of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kesliv et al., US 2020/0184465 disclosing a blockchain system in which the following functions are implemented: reading a specific marking on an object; and obtaining in response, a reading data indicative of the marking being read, and authenticating the object based on a match between the reading data and stored data of the object’s marking which is stored by at least one server.
Evans, US 2020/0007343 disclosing systems and methods for data validation and assurance are provided. Various embodiments can implement a multi-system or node architecture that can be deployed on-demand and augment existing systems with pre-configured nodes that can be installed within existing architecture. 
Kan et al, US 2019/0327094 disclosing generating first transaction information based on content information of first information to be 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hares Jami/           Primary Examiner, Art Unit 2162 
03/11/2022